I can accept the fact that in certain circumstances a toy gun could be a deadly weapon, as statutorily defined in R.C.2923.11(A), but this is not such a case. The record in this case uncontrovertedly establishes that the small toy gun was not used as a bludgeon, and to me, the testimony of the police officer that such a gun could be used as a bludgeon does not satisfy the elements required by the statute. I believe, therefore, that in the absence of any evidence that appellant actually used the toy gun as a bludgeon, the evidence is insufficient in law to sustain a conviction for aggravated robbery. I would sustain the sole assignment of error. See, generally, State v. Luckey (App. 1974), 69 O.O.2d 111, 322 N.E.2d 354 (interpreting earlier statute, but indicating result would be the same under present one); State v. Deboe (1977), 62 Ohio App. 2d 192, 16 O.O.3d 467, 406 N.E.2d 536; State v. McKnight (Feb. 5, 1996), Stark App. No. 1995CA00241, *Page 825 
unreported, 1996 WL 74083 (Gwin, P.J., dissenting); State v.Nelson (Aug. 18, 1995), Montgomery App. No. 14775, unreported, 1995 WL 491084 (adopting this analysis but affirming conviction for aggravated robbery on other grounds).